Case 8:18-cv-02869-VMC-CPT Document 331 Filed 06/24/21 Page 1 of 3 PageID 6509




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST, SCOTTSDALE CAPITAL
 ADVISORS CORPORATION; and
 ALPINE SECURITIES CORPORATION,

        Plaintiffs/Counter-Defendants,
                                                   CASE NO.: 8:18-cv-02869-VMC-CPT
 v.

 CHRISTOPHER FRANKEL,

       Defendant/Counter-Plaintiff.
 __________________________________/

      MOTION FOR LEAVE TO FILE REPLY TO FRANKEL’S OPPOSITION
        TO PLAINTIFFS’ MOTION FOR PERMANENT INJUNCTION

        Pursuant to Local Rule 3.01(d), Plaintiffs respectfully move this Court for entry

 of an order granting Plaintiffs leave to file a reply to Frankel’s Opposition to Plaintiffs’

 Motion for Permanent Injunction [Doc. 330] (the “Response”). In support, Plaintiffs

 state as follows:

        In accordance with the jury’s verdict [Doc. 302] and the evidence presented at

 trial, Plaintiffs filed a motion for permanent injunction to prohibit Defendant from

 using or disclosing Plaintiffs’ trade secrets and/or confidential information, and to

 require Defendant to return and/or destroy such information. See Doc. 325. Defendant

 filed his Response arguing that the motion for permanent injunction should be denied

 for five separate reasons. See Doc. 330, pp. 2-3. Plaintiffs now seek leave to file a

 succinct reply to rebut each of these points.
Case 8:18-cv-02869-VMC-CPT Document 331 Filed 06/24/21 Page 2 of 3 PageID 6510




        Local Rule 3.01(c) provides that “[n]o party shall file any reply or further

 memorandum directed to [a] motion or response . . . unless the Court grants leave.”

 A party moving for reply must show good cause and demonstrate that the reply brief

 will benefit the Court’s resolutions of the pending motion. Robinson v. National Credit

 Systems, Inc., 2018 WL 11252314 (M.D. Fla. 2018). Here, both criteria are met.

        Defendant’s Response raises new arguments, contains various misstatements of

 law and fact, and cites to cases that are materially distinct from the facts at hand. For

 instance, for the first time in this litigation, Defendant argues that FINRA has

 exclusive jurisdiction to issue permanent injunctions involving FINRA members.

 Defendant never raised this jurisdictional concern previously and cites no law to

 support his assertion. In support of a separate argument, Defendant relies extensively

 upon a Southern District of Alabama case, Warranty Corp., Inv. v. Hans, 2000 WL

 284261 (S.D. Ala., Mar. 9, 2000), that is materially distinct from this case and that is

 undermined by countervailing case law. The Response also challenges Plaintiffs’

 claims of irreparable harm, but in doing so, misstates the holdings of certain case law

 and cites to cases that can be easily refuted.

        Defendant further claims that he did not have notice of the “surprise trial

 contentions” that Frankel failed to return Plaintiffs’ confidential information and/or

 trade secrets. Doc. 330, p. 16. However, the joint pretrial statement explicitly identifies

 that one of the issues to be litigated is “[w]hether Plaintiffs are entitled to injunctive

 relief enjoining Defendants’ use of confidential information and requiring return of such

 information.” Doc. 170, p. 12 (emphasis added).
                                             2
        4839-5609-8800, v. 1
Case 8:18-cv-02869-VMC-CPT Document 331 Filed 06/24/21 Page 3 of 3 PageID 6511




        Based on the foregoing, there is good cause for the Court to allow Plaintiffs to

 file a reply brief to rebut Defendant’s arguments in greater detail. A short reply will aid

 the Court’s review and resolution of the underlying motion.

        WHEREFORE, Plaintiffs respectfully request this Court enter an order: (1)

 granting Plaintiffs leave to file a reply to the Response which will not exceed 7 pages

 and which will be filed within 10 days of the Court entering an order granting leave to

 file a reply; and (2) granting such further relief as the Court deems just and proper.

                               Local Rule 3.01(g) Certification

        Pursuant to Local Rule 3.01(g), the undersigned counsel has conferred with

 Defendant’s counsel who has advised that Defendant opposes the relief sought herein.


 Respectfully submitted,

  /s/ Kenneth G. Turkel
  Kenneth G. Turkel – FBN 867233                  Kristin A. Norse - FBN 0965634
  E-mail: kturkel@bajocuva.com                    KNorse@kmf-law.com
  David A. Hayes – FBN 96657                      Katherine Earle Yanes - FBN 0159727
  E-mail: dhayes@bajocuva.com                     KYanes@kmf-law.com
  BAJO | CUVA | COHEN | TURKEL                    KYNES, MARKMAN & FELMAN, P.A.
  100 North Tampa Street, Suite 1900              Post Office Box 3396
  Tampa, Florida 33602                            Tampa, Florida 33601
  Tel: (813) 443-2199                             (813) 229-1118
  Fax: (813) 443-2193                             (813) 221-6750
  and                                             Attorneys for Plaintiffs

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 24, 2021, the foregoing document was filed
 with the Court’s CM/ECF system, which will send electronic notice to all counsel of
 record.
                                          /s/ Kenneth G. Turkel
                                          Attorney

                                              3
        4839-5609-8800, v. 1
